In the above-entitled matter, involving primarily questions concerning the custody of minor children, it appears that in the first instance judgment was rendered in the Superior Court in New London County by Hon. Abraham S. Bordon, state referee, under the date of July 24, 1975, and that this judgment was modified as to custody by the court (,J. Shea, J.) on March 19, 1976, and April 9, 1976. Appeals to this court were filed from these judgments. While these appeals were pending a further judgment dated May 10, 1977, was rendered (Dannehy, J.) modifying the prior judgments as to custody and an appeal has now been taken from that judgment.
In order to determine whether the successive judgments have rendered any prior appeal moot and to present the 1977 appeal in context, it is ordered that all of the appeals now be consolidated and assigned for hearing upon the filing of the record and briefs in the appeal from the May 10, 1977, judgment.